Certiorari to review a final determination of the State Tax Commission affirming annual franchise taxes assessed against petitioner under the provisions of article 9-A of the Tax Law for the tax years beginning November 1, 1927, to November 1, 1933, inclusive. Petitioner is a Delaware corporation, organized as a holding corporation, and obtained from the Secretary of State a certificate, of authority to do business in this State. It maintained no office in Delaware, except the nominal office required by the laws of that State. It had a New York office where the corporate books were kept, the directors held their meetings and most of its principal officers performed then duties. Petitioner from time to time has owned or held all or a *852majority of the stock of one or more subsidiaries. It made advances to such subsidiaries and the average amount due to it from them was over four million dollars. It purchased certain of its own capital stock for its treasury. Its bank account was kept at its New York office, and there it sold its securities, obtained loans, made advances, and declared its dividends. Section 209 of article 9-A imposes a franchise tax on every foreign corporation, for the privilege of doing business in this State, except as to corporations specified in section 210. The Tax Commission held that petitioner was engaged in business in this State during all the years involved in this proceeding, and that it was taxable under said article 9-A, rather than as a holding company under section 188. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.